Name: Commission Decision No 1832/81/ECSC of 3 July 1981 including concrete reinforcing bars and merchant bars in the new system of production quotas established under Decision No 1831/81/ECSC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-04

 Avis juridique important|31981S1832Commission Decision No 1832/81/ECSC of 3 July 1981 including concrete reinforcing bars and merchant bars in the new system of production quotas established under Decision No 1831/81/ECSC Official Journal L 184 , 04/07/1981 P. 0001++++COMMISSION DECISION NO 1832/81/ECSC OF 3 JULY 1981 INCLUDING CONCRETE REINFORCING BARS AND MERCHANT BARS IN THE NEW SYSTEM OF PRODUCTION QUOTAS ESTABLISHED UNDER DECISION NO 1831/81/ECSC THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 47 AND 58 THEREOF , CONSIDERING THE FOLLOWING POINTS : 1 . UNDER ITS DECISION NO 1831/81/ECSC OF 24 JUNE 1981 ( 1 ) THE COMMISSION ESTABLISHED A MONITORING SYSTEM AND A NEW SYSTEM OF PRODUCTION QUOTAS FOR CERTAIN IRON AND STEEL PRODUCTS . THE QUESTION OF THE SYSTEM TO BE APPLIED TO THE LIGHT SECTION CATEGORY ( WIRE ROD , CONCRETE REINFORCING BARS AND MERCHANT BARS ) HAD BEEN LEFT OPEN , PENDING THE OUTCOME OF CONTACTS WHICH THE COMMISSION WAS DUE TO ESTABLISH WITH THE PRODUCERS OF THESE PRODUCTS . 2 . CRITERIA FOR ESTABLISHING A VOLUNTARY SYSTEM HAVE BEEN LAID DOWN BY A NUMBER OF PRODUCERS OF WIRE ROD , ACCOUNTING FOR A SUFFICIENTLY HIGH PROPORTION OF THE TOTAL PRODUCTION LEVELS INVOLVED . ON THE OTHER HAND , NO BASIS WAS EVOLVED FOR THE ESTABLISHMENT OF A VOLUNTARY SYSTEM COVERING CONCRETE REINFORCING BARS AND MERCHANT BARS . 3 . THERE HAS BEEN NO IMPROVEMENT IN MARKET CONDITIONS OVER RECENT MONTHS . ON THE CONTRARY , THE PRESENT LEVEL OF ORDERS AND RECENT INFORMATION CONCERNING CURRENT ECONOMIC TRENDS POINT TO A POSSIBLE DETERIORATION IN THE SITUATION . 4 . ACCORDINGLY , THE COMMISSION IS OF THE OPINION THAT : - IT WOULD NOT BE APPROPRIATE AT THIS JUNCTURE TO INCLUDE WIRE ROD IN A COMPULSORY SYSTEM , NEVERTHELESS , THE COMMISSION WILL MONITOR VERY CLOSELY QUANTITATIVE DEVELOPMENTS IN THIS MARKET AND THE EFFECTS OF THE VOLUNTARY SYSTEM ON PRICE TRENDS . - ON THE OTHER HAND , THERE IS A NEED TO INCLUDE CONCRETE REINFORCING BARS AND MERCHANT BARS IN THIS SYSTEM . 5 . AS A RESULT OF THE INCLUSION OF CONCRETE REINFORCING BARS AND MERCHANT BARS IN THE NEW SYSTEM OF PRODUCTION QUOTAS , DECISION NO 1831/81/ECSC WILL NEED TO BE ADJUSTED ACCORDINGLY . 6 . MORE PARTICULARLY , AS REGARDS THE CALCULATION OF THE REFERENCE PRODUCTION FIGURES , ACCOUNT SHOULD BE TAKEN OF THE PRESENT PRODUCTION STRUCTURE , WHICH HAS UNDERGONE FAR-REACHING CHANGES OVER THE LAST FEW YEARS . ACCORDINGLY , ONLY THE MOST RECENT STATISTICS SHOULD BE USED , I.E . , - PRODUCTION FOR THE 12 BEST MONTHS , AS DEFINED IN DECISION NO 2794/80/ECSC OF THE COMMISSION ( 2 ) , - THE QUOTAS LAID DOWN IN THE ABOVEMENTIONED DECISION , CONVERTED TO REFERENCE FIGURES . 7 . AS A RESULT OF THE MORE FAVOURABLE TRENDS IN DEMAND FOR CERTAIN ALLOY STEELS , SPECIAL ARRANGEMENTS FOR THESE PRODUCTS CAN BE INTRODUCED , WHEREBY IT WILL BE POSSIBLE TO EXCEED THE QUOTAS UNDER COMMISSION SUPERVISION . 8 . THE OPPORTUNITY SHOULD BE TAKEN TO SPECIFY FURTHER CERTAIN PROVISIONS OF DECISION NO 1831/81/ECSC . AFTER CONSULTING THE CONSULTATIVE COMMITTEE AND WITH THE ASSENT OF THE COUNCIL ON THE INCLUSION OF CONCRETE REINFORCING BARS AND MERCHANT BARS IN THE NEW SYSTEM OF PRODUCTION QUOTAS ESTABLISHED BY DECISION NO 1831/81/ECSC , AND ON THE BASIS OF STUDIES MADE JOINTLY WITH THE UNDERTAKINGS AND ASSOCIATIONS OF UNDERTAKINGS ON THE DETERMINATION OF THE QUOTAS , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION NO 1831/81/ECSC IS HEREBY AMENDED AS FOLLOWS : 1 . THE TEXT CONTAINED IN ANNEX I TO THIS DECISION SHALL BE ADDED TO ANNEX II . 2 . ARTICLE 4 SHALL BE REPLACED BY THE FOLLOWING : " ARTICLE 4 1 . A NEW SYSTEM OF PRODUCTION QUOTAS IS HEREBY ESTABLISHED IN RESPECT OF CATEGORIES IA , IB , IC , ID AND IN RESPECT OF CATEGORIES V AND VI , IRRESPECTIVE OF QUALITY OR CHOICE . 2 . IN THE CASE OF CATEGORIES IA , IB , IC AND ID , THE FOLLOWING PRODUCTS SHALL BE EXCLUDED : - SPECIAL ALLOY STEELS , EXCEPT FOR SPECIAL FINEGRAINED WELDABLE STRUCTURAL ALLOY STEELS WITH A HIGH YIELD POINT ( " SONDERBAUSTAHL " ) ; - MATERIAL INTENDED FOR THE PRODUCTION , IN THE COMMUNITY , OF : - WELDED TUBES MORE THAN 406,4 MM IN DIAMETER , - TINPLATE ( INCLUDING BLACKPLATE AND TFS ) , - ELECTRICAL SHEET WITH A MINIMUM SILICON CONTENT OF 1 % ; SUBJECT TO PROOF BEING FURNISHED THAT THIS MATERIAL HAS IN FACT BEEN PROCESSED IN THE COMMUNITY . 3 . AS REGARDS CATEGORIES V AND VI : ( A ) ALLOY STEELS WITH AN ALLOY CONTENT OF NOT LESS THAN 5 % ( EXCEPT FOR STEELS CONTAINING LESS THAN 1 % OF CARBON AND MORE THAN 12 % OF CHROMIUM ) WHOSE ACTUAL INVOICED PRICE IS NOT LESS THAN 30 % HIGHER THAN THE LIST PRICE OF THE CORRESPONDING ORDINARY STEEL PRODUCT , MAY BE PRODUCED IN EXCESS OF THE COMPULSORY QUOTA FOR THE RELEVENT CATEGORY PRODUCTS FOR A GIVEN UNDERTAKING . ( B ) THE COMMISSION SHALL CONTINUOUSLY MONITOR MARKET TRENDS IN CONSULTATION WITH THE PRODUCERS AND USERS AND SHALL PUBLISH ADEQUATE INFORMATION AND GUIDELINES . ( C ) IF AN UNDERTAKING EXERCISING THE OPTION GRANTED UNDER POINT ( A ) EXCEEDS THE GUIDELINES PUBLISHED BY THE COMMISSION , THE LATTER SHALL LIMIT THE EXCESS TO THE EXTENT REQUIRED BY MARKET CONDITIONS . ( D ) IN THE LIGHT OF MARKET TRENDS , ON THE ONE HAND , AND OF THE INFORMATION WHICH IT RECEIVES , ON THE OTHER , THE COMMISSION MAY TERMINATE THE DEROGATIONS FOR THE PRODUCT IN QUESTION . 4 . WITHOUT PREJUDICE TO THE OBLIGATIONS WITH REGARD TO INFORMATION AND CHECKS PROVIDED FOR IN THIS DECISION , UNDERTAKINGS SHALL NOT BE SUBJECT TO THE QUOTA SYSTEM IF THEIR ANNUAL REFERENCE PRODUCTION REFERRED TO IN ARTICLES 6 , 7 AND 7A , DOES NOT EXCEED : - A TOTAL OF 24 000 TONNES FOR CATEGORIES IA TO ID , - A TOTAL OF 12 000 TONNES FOR CATEGORIES V AND VI ; THIS LIMIT SHALL BE FIXED AT 24 000 TONNES FOR UNDERTAKINGS PRODUCING SPECIAL STEELS . HOWEVER , IF DURING A THREE-MONTH PERIOD AN UNDERTAKING'S PRODUCTION LEVELS EXCEED A QUARTER OF THE ANNUAL REFERENCE PRODUCTION FIGURES INDICATED ABOVE , THE UNDERTAKING SHALL BE SUBJECT TO THE SYSTEM WITH EFFECT FROM THE FOLLOWING THREE-MONTH PERIOD . " 3 . IN THE FIRST INDENT OF ARTICLE 5 THE PHRASE " IN ARTICLES 6 AND 7 " SHALL BE REPLACED BY " IN ARTICLES 6 , 7 AND 7A " . 4 . THE FIRST PARAGRAPH OF ARTICLE 6 SHALL BE REPLACED BY THE FOLLOWING : " SUBJECT TO THE PROVISIONS OF ARTICLE 7 ( 2 ) , THE REFERENCE PRODUCTION OF PRODUCTS IN CATEGORIES IA , IB , IC AND ID OF UNDERTAKINGS PRODUCING HOT-ROLLED WIDE AND NARROW STRIP SHALL BE CALCULATED ON THE BASIS OF THE REFERENCE PRODUCTION FOR CATEGORY I AS DEFINED IN ARTICLE 1 FOR ALL QUALITIES AND CHOICES OF STEEL , EXCEPT FOR PRODUCTS IN THIS CATEGORY INTENDED FOR THE MANUFACTURE OF THE EXCLUDED PRODUCTS DESCRIBED IN THE FIRST AND SECOND INDENTS OF ARTICLE 4 ( 2 ) . " 5 . THE FOLLOWING SHALL BE INSERTED AFTER ARTICLE 7 : " ARTICLE 7A THE REFERENCE PRODUCTION FOR CATEGORIES V AND VI SHALL BE CALCULATED AS FOLLOWS : - ACCOUNT SHALL BE TAKEN OF THE QUOTAS ALLOCATED BY THE COMMISSION DURING THE PERIOD OF APPLICATION OF DECISION NO 2794/80/ECSC , INCLUDING ALL THE ADJUSTMENTS GRANTED FOR THE PRODUCTS IN GROUP IV , AS DEFINED IN ARTICLE 2 OF THE ABOVEMENTIONED DECISION , WITH THE EXCEPTION OF THE PRODUCTS OF CATEGORY IV ( WIRE ROD ) OF THIS DECISION , - THESE QUOTAS SHALL BE USED TO RECONSTITUTE THE RELEVANT REFERENCE PRODUCTION ON THE BASIS OF THE ABATEMENT RATES IN FORCE DURING THE THREE QUARTERS IN QUESTION , - THE RATIOS BETWEEN THIS RECONSTITUTED REFERENCE PRODUCTION AND THE REFERENCE PRODUCTION DRAWN UP PURSUANT TO ARTICLE 4 ( 1 ) ( EXCLUDING WIRE ROD ) OF THE ABOVEMENTIONED DECISION SHALL CONSTITUTE THE CORRECTION FACTORS , - THE AVERAGE OF THESE CORRECTION FACTORS SHALL BE APPLIED TO THE REFERENCE PRODUCTION CALCULATED IN ACCORDANCE WITH THE ABOVEMENTIONED ARTICLE 4 ( 1 ) ( EXCLUDING WIRE ROD ) IN RESPECT OF THE THIRD QUARTER OF 1981 , IN ORDER TO ARRIVE AT THE REFERENCE PRODUCTION CORRECTED FOR THIS QUARTER , - THE SUM TOTAL OF THE RECONSTITUTED REFERENCE PRODUCTION FOR THE THREE QUARTERS OF THE PERIOD OF APPLICATION OF THE ABOVEMENTIONED DECISION AND THE REFERENCE PRODUCTION CORRECTED FOR THE THIRD QUARTER OF 1981 SHALL CONSTITUTE THE ANNUAL CORRECTED REFERENCE PRODUCTION . IN THE CASE OF UNDERTAKINGS NOT SUBJECT TO THE QUOTA SYSTEM DURING THE FOURTH QUARTER OF 1980 , THE CALCULATIONS REFERRED TO IN THE FIRST , SECOND AND THIRD INDENTS SHALL BE BASED ON THE FIRST AND SECOND QUARTERS OF 1981 . THE CALCULATIONS REFERRED TO IN THE FOURTH INDENT SHALL BE MADE FOR THE FOURTH QUARTER OF 1980 AND THE THIRD QUARTER OF 1981 . THE AGGREGATE REFERENCE PRODUCTION FOR THE FIRST AND SECOND QUARTERS OF 1981 AND THE REFERENCE PRODUCTION CORRECTED FOR THE FOURTH QUARTER OF 1980 AND THIRD QUARTER OF 1981 SHALL REPRESENT THE ANNUAL CORRECTED REFERENCE PRODUCTION OF THESE UNDERTAKINGS . 6 . IN ARTICLE 11 ( 1 ) , THE PHRASE " AND FOR CATEGORIES V AND VI " SHALL BE INSERTED AFTER " FOR CATEGORIES IA , IB , IC AND ID " . 7 . ARTICLE 13 SHALL BE REPLACED BY THE FOLLOWING : " ARTICLE 13 IF , SUBSEQUENT TO AN INVESTMENT PROGRAMME WHICH HAS BEEN DULY REPORTED AND IN RESPECT OF WHICH THE COMMISSION HAS NOT DELIVERED AN UNFAVOURABLE OPINION OR WHERE , IN THE EVENT OF SUCH AN INVESTMENT PROGRAMME NOT BEING THE SUBJECT OF COMPULSORY NOTIFICATION , THE COMMISSION FEELS THAT SUCH AN OPINION WOULD NOT HAVE BEEN DELIVERED , AN UNDERTAKING BRINGS INTO SERVICE NEW ROLLING MILLS OR NEW PROCESSING LINES : ( A ) IN THE CASE OF CATEGORIES IA , IB , IC AND ID : - EITHER AFTER 31 MARCH 1981 IF THIS UNDERTAKING WAS SUBJECT TO THE PRODUCTION QUOTA SYSTEM ESTABLISHED BY DECISION NO 2794/80/ECSC , - OR AFTER 30 JUNE 1981 , IF THE UNDERTAKING WAS SUBJECT TO THE QUOTA SYSTEM ONLY AS FROM THE FIRST QUARTER OF 1981 , - OR AFTER 30 JUNE 1980 , IF THIS UNDERTAKING WAS NOT SUBJECT THERETO ; ( B ) IN THE CASE OF CATEGORIES V AND VI : - AFTER 30 JUNE 1981 , THE COMMISSION SHALL MAKE ADEQUATE ADJUSTMENTS TO THE REFERENCE PRODUCTION OF THE ABOVEMENTIONED UNDERTAKING , IF THE LATTER HAS MADE AN APPLICATION TO THIS EFFECT IN THE MONTH FOLLOWING THE ENTRY INTO SERVICE OF THE NEW EQUIPMENT IN QUESTION , OR , IF SUCH ENTRY INTO SERVICE OCCURRED BEFORE 1 JULY 1981 , BY 31 JULY 1981 AT THE LATEST . " 8 . ARTICLE 14 SHALL BE REPLACED BY THE FOLLOWING : " ARTICLE 14 IF , BY VIRTUE OF THE SCALE OF THE ABATEMENT RATES IMPOSED IN RESPECT OF A GIVEN QUARTER , THE QUOTA SYSTEM CREATES EXCEPTIONAL DIFFICULTIES FOR AN UNDERTAKING , THE COMMISSION SHALL MAKE SUITABLE ADJUSTMENTS TO THE REFERENCE PRODUCTION FOR THE CATEGORIES IN QUESTION , PROVIDED THAT THE UNDERTAKING HAS MADE AN APPLICATION TO THIS EFFECT DURING THE FIRST MONTH OF THE RELEVANT QUARTER IN THE FOLLOWING INSTANCES : - THE TOTAL REFERENCE PRODUCTION FOR CATEGORIES IA TO ID COMES TO LESS THAN 1 000 000 TONNES A YEAR AND AT LEAST 75 % OF THE FIGURES ARE BASED ON PRODUCTS HAVING AN ABATEMENT RATE OF MORE THAN 20 % , OR - THE TOTAL REFERENCE PRODUCTION FOR CATEGORIES V AND VI COMES TO LESS THAN 60 000 TONNES AND THE ABATEMENT RATE EXCEEDS 20 % . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 3 JULY 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT ( 1 ) OJ NO L 180 , 1 . 7 . 1981 , P . 1 . ( 2 ) OJ NO L 291 , 31 . 10 . 1980 , P . 1 . ANNEX I STATISTICS FOR ALLOY SHEETS WITH AN ALLOY CONTENT OF NOT LESS THAN 5 % ( EXCEPT FOR SHEETS CONTAINING LESS THAN 1 % CARBON AND MORE THAN 12 % CHROMIUM ) WHOSE ACTUAL INVOICED PRICE IS NOT LESS THAN 30 % HIGHER THAN THE LIST PRICE OF THE CORRESPONDING ORDINARY SHEET PRODUCT . COMPANY*CODE*PRODUCTION FOR THE MONTH OF : ...* QUESTIONNAIRE 314 PRODUCTION*CODE*TONNES* REINFORCING BARS EXLUDING*** REINFORCING BARS IN COIL*52001** MERCHANT BARS*63001** QUESTIONNAIRE 375 DELIVERIES*IN THE COMMUNITY INCL . NATIONAL MARKETS*TO THIRD COUNTRIES*TOTAL* *CODE*TONNESCODE*TONNES*CODE*TONNES* REINFORCING BARS EXCLUDING******* REINFORCING BARS IN COIL*18101**28101**38101** MERCHANT BARS*19101**29101**39101** MONTHLY STATISTICS TO BE SENT TO CEC , TELEX 3252 ACIER LU , NOT LATER THAN 10 WORKING DAYS AFTER THE END OF THE MONTH . A COPY SHOULD ALSO BE SENT ( RECORDED DELIVERY ) TO C.E.C . TASK FORCE STEEL ( DG III ) RUE ALCIDE DE GASPERI , LUXEMBURG - KIRCHBERG ( SAME DEADLINE ) .